Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is the examiner’s statement of reasons for allowance:

Osato US PGPub: US 2018/0137339 A1 May 17, 2018.

An object detection device capable of reliably recognizing a vehicle, that detects multiple three-dimensional objects from a left image and a right image captured with a left imaging unit and a right imaging unit (S103), extracts, as combination candidates from among the multiple three-dimensional objects, two three-dimensional objects which exist with an interval to the left/right, and determines whether a sparse parallax region, which is a region having a smaller parallax density than left/right regions, exists in an intermediate region between the two three-dimensional objects extracted as combination candidates. Then, the regions of two three-dimensional objects (for which it has been determined that a sparse parallax region exists in the intermediate region, and which have tentatively been identified as a single three-dimensional object) are extracted respectively from the left and right images and compared to each other, a determination is made regarding whether the perspective is the same, and when it is determined that the perspective is the same, the two three-dimensional objects are determined to be a single three-dimensional object (ABSTRACT, Figs. 3, 4, 10, 12, paragraphs 0007, 0035, 0073).

Motohashi US PGPub: US 2019/0001910 A1 Jan. 3, 2019.
An image processing apparatus, to generate vertical direction distribution data indicating a frequency distribution of distance values with respect to a vertical direction of a range image, from the range image having distance values according to distance of a road surface in a plurality of captured images captured by a plurality of imaging parts; set a search range corresponding to a predetermined reference point in the vertical direction distribution data and extract a plurality of pixels from the search range; and detect a road surface, based on the plurality of extracted pixels (ABSTRACT, Fig. 3, 4, 8, paragraphs 0009 – 0011).

The in-vehicle device control system 1 detects relative height information (information indicating relative inclination condition) of a road surface (moving body traveling surface) ahead of the reference vehicle, from image data each having an image of a forward region of the moving body in a reference vehicle traveling direction (imaging region) obtained by the imaging unit 500, detects a three-dimensional shape of the traveling road surface ahead of the reference vehicle from the detection result of the relative height information, and controls the moving body and various in-vehicle devices using the detection result of the three-dimensional shape of the traveling road surface (Fig. 1, paragraph 0032).

Iisaka US Patent: 5,904,725 May 18, 1999.
A local positioning device detects a local position of an automobile advancing along a lane formed on a road in a direction. A digital image data indicative of an advancing direction view observed from the automobile in the advancing direction is applied to the local position device. An edge extractor, a threshold generator, and a contour extractor are operable for extracting a contour data indicative of the lane from the image signal. A coordinate convertor converts the contour data into a plane view data indicating the dimensions of extracted contours correctly. A matching operator matches a line or an arc with each of extracted contour. A lane mark contour extractor selectively extracts a pair of extracted contours corresponding to the lane on which the automobile is located (ABSTRACT, column 2, lines 41 – 54).
The local position system LPS is installed in, for example, an automobile AM. The local positioning system LPS includes a local positioning apparatus LP, a digital imaging device 100, a moving speed detector 200, a global positioning apparatus (GPA) 300, an electric control unit (ECU) 400, and a navigation system 500 (Fig. 1, column 4, lines 13 - 18). 

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a vehicle external environment recognition apparatus to be applied to a vehicle, the vehicle external environment recognition apparatus comprising: a road surface determination processor configured to determine a road surface region that corresponds to a road surface in an image, plot representative distances of respective horizontal lines in the road surface region at respective vertical positions of the horizontal lines, and generate a first road surface model and a second road surface model, the second road surface model representing a farther portion of the road surface region from the vehicle than the first road surface model and differing in a gradient from the first road surface model; and a three-dimensional object determination processor configured to group blocks to put any two or more of the blocks that are positioned vertically upward of the first road surface model and the second surface model in a group and thereby determine a three-dimensional object, wherein on a condition that an angle formed by the first road surface model and the second road surface model is greater than a predetermined angle, the three-dimensional object determination processor is configured to cancel the second road surface model and extend far the first road surface model, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 3 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a vehicle external environment recognition apparatus to be applied to a vehicle, the vehicle external environment recognition apparatus, comprising circuitry configured to: determine a road surface region that corresponds to a road surface in an image, plot representative distances of respective horizontal lines in the road surface region at respective vertical positions of the horizontal lines, and generate a first road surface model and a second road surface model, the second road surface model representing a farther portion of the road surface region from the vehicle than the first road surface model and differing in a gradient from the first road surface model; and group blocks to put any two or more of the blocks that are positioned vertically upward of the first road surface model and the second surface model in a group and thereby determine a three-dimensional object, wherein on a condition that an angle formed by the first road surface model and the second road surface model is greater than a predetermined angle, the circuitry is configured to cancel the second road surface model and extend far the first road surface model, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642